—In an action to recover *470damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Nassau County (Palmieri, J.), dated March 10, 2000, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $107,500.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the plaintiffs fleeting reference at trial to an insurance company “was not so prejudicial as to warrant the granting of a mistrial” (Burlingame v G & G Auto Repair, 229 AD2d 511, 512; see also, Siegfried v Siegfried, 123 AD2d 621).
The defendants’ argument with respect to the missing witness charge is not properly before this Court as it was raised for the first time in their reply brief (see, Matter of Allen, 268 AD2d 520). In any event, the charge was proper (see, Jordan v Donat, 255 AD2d 242).
The defendants’ arguments with respect to the award of damages for future pain and suffering are without merit as the award does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.